PER CURIAM.
Appeal by the administrator of the estate of defendant Hallman from an order refusing to vacate and set aside a default judgment against Hall-man.
The motion was based on G. S. 1923 (2 Mason, 1927) § 9283, which provides for relief of a party from a judgment rendered against him through his mistake, inadvertence, surprise, or excusable neglect. The matter of opening such default lies almost wholly in the discretion of the trial court, and its action will not be reversed on appeal except for a clear abuse of discretion. There were conflicting affidavits, not only of opposing attorneys but of other affiants, the weight of which clearly preponderated in favor of the conclusion reached by the lower court, especially when considered with other matters appearing in the record. There was no abuse of discretion. 3 Dunnell, Minn. Dig. (2 ed.) § 5035, and cases cited.
Order affirmed.